 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                     EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

10

11 FARSHAD OREIZI,                                         Case No. 1:18-CV-00662-AWI-EPG

12                   Plaintiff,                            ORDER MODIFYING SCHEDULING
                                                           ORDER
13            v.
                                                           (ECF No. 22)
14 COUNTY OF FRESNO,

15
             Defendants.
16

17            Pursuant to the stipulation of the parties (ECF No. 22) and a finding of good cause,

18 IT IS ORDERED that the schedule set forth in the Court’s Scheduling Order (ECF No. 15), as

19 previously modified (ECF Nos. 19, 21), is further modified as follows:

20    EVENT                              PRIOR DATE                       CONTINUED DATE
21    Non-Expert Discovery Cutoff October 30, 2019                        December 31, 2019
22    Expert Disclosures                 October 30, 2019                 December 31, 2019
23    Rebuttal Expert Disclosures        December 2, 2019                 January 20, 2020
24    Expert Discovery Cutoff            January 2, 2020                  February 5, 2020
25    Dispositive Motion Filing          February 16, 2020                February 16, 2020
26    Pretrial Conference                June 19, 2020, at 10:00 a.m.     June 19, 2020, at 10:00 a.m.
27    Trial                              August 18, 2020, at 8:30 a.m.    August 18, 2020, at 8:30 a.m.
28


                                                       1
                           1          All other terms, conditions, and deadlines in the Court’s Scheduling Conference Order (ECF

                           2 No. 15) shall remain in full force and effect.

                           3

                           4
                               IT IS SO ORDERED.
                           5

                           6      Dated:    October 15, 2019                          /s/
                                                                               UNITED STATES MAGISTRATE JUDGE
                           7

                           8

                           9

                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
                                                                               2
   CARRUTH LLP                   STIPULATION AND [PROPOSED] ORDER TO CONTINUE DATES SET IN THE COURT’S SCHEDULING
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                       ORDER DOCUMENT 19, DATED 04/15/19 and DOCUMENT 21, DATED 07/29/19
